Citation Nr: 1232038	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for bilateral hearing loss and granted service connection with 0 percent ratings for impingement of the left shoulder and gastroesophageal reflux disease (GERD), effective October 1, 2007.

In a July 2009 signed statement, the Veteran withdrew his appeal as to issues of increased initial rating for impingement of the left shoulder and GERD.  These issues are no longer on appeal. 

As a final preliminary matter, the Board notes that in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran is not shown to have a current right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in June 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), a VA examination report, and private treatment records. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate that there exists some degree of hearing loss, though they may not constitute a disability for VA purposes.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's STRs indicate that he has spent considerable time during his service working around weaponry and that he received frequent audiology examinations during service due to the high risk of hearing loss from his activities.  The Veteran's STRs also indicate that he was on a hearing conservation program until August 2002 and on several occasions between 2002 and the end of his service in 2007 complained of hearing loss and discussed hearing protection with military medical professionals.  The Veteran reported to VA in his January 2009 substantive appeal that "28 years around big guns" caused his hearing to be "considerably degraded."  The Veteran's DD Form 214 indicates he worked with small missiles for 3 months and was a Ground Senior Ordnance Chief for 7 years and 5 months.  The Board concedes that the Veteran has spent many years in service where he was often exposed to firearms noise and other forms of acoustic trauma.

The Veteran's STRs show that between August 1979 and February 1996 he underwent 14 audiology examinations which are currently of record, all of which showed puretone thresholds of between -5 and 25 decibels at 500-4000 Hertz, which do support a finding of hearing loss disability as defined by 38 C.F.R. 
§ 3.385.

The first indication of possible hearing loss in the right either ear beyond normal limits for VA purposes appears in a March 2002 medical evaluation.  Puretone thresholds for the right ear on this examination, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
5
0
0
40

While the test findings meet one of the minimum threshold criteria for a hearing loss disability (i.e., 40 decibels or greater at any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz), these tests results are not consistent with the other audiology examinations of records.  None of the Veteran's subsequent audiology examinations showed similar right ear hearing loss at 4000 Hertz or at any other frequency.  As is shown below in the Veteran's later, more current examinations, this test finding is clearly an outlier and, having occurred 5 years before the Veteran submitted his claim for hearing loss, is not an accurate representation of the Veteran's current disability level.  The Board therefore considers this test finding to have less probative value.

The Veteran has also submitted the results from two audiology examinations conducted in service in 2002, and his STRs reveal four additional audiology examinations during service, all of which are notable for showing high frequency hearing loss in the left ear but hearing within normal limits in the right ear.  Three examinations held in September 2002 all showed hearing within normal limits for VA purposes as defined by 38 C.F.R. § 3.385 in the right ear.  

Puretone thresholds on September 3, 2002, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
5
10
10
10

On September 11, 2002, two sets of test findings were recorded, each performed by a separate audiometer.  Puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
10
5
10
10
RIGHT EAR
5
5
5
10
5

At an examination held on September 23, 2002, the Veteran reported that he had experienced hearing loss since 2000 and that he was no longer working around hazardous noise.  The examiner found "mild to moderate" sensorineural hearing loss above 3000 Hertz, but also noted that the Veteran's hearing was within normal limits.  Puretone thresholds on that examination, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
5
5
10
5

Although the examiner used the NU-6 word list, and not the Maryland CNC Test word list, which is therefore not adequate for the determination of eligibility for a hearing loss disability under 38 C.F.R. § 3.385, speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Even if the required word list had been used, the criteria for establishing a hearing loss disability requires speech recognition scores less than 94 percent.  38 C.F.R. § 3.385.

At an examination in service on December 7, 2005, the Veteran reported experiencing hearing loss, congestion in the ears, tinnitus, ear pressure, dizziness, and vertigo.  The examiner noted that the Veteran displayed signs of hearing loss, but the test results indicate that this hearing loss was primarily in Veteran's left ear, not the right.  Puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
10
0
15
10

Speech audiometry under the NU-6 word list revealed speech recognition ability of 96 percent in the right ear.

The Veteran had an additional audiogram on December 9, 2005.  Puretone thresholds on this examination, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
10
10
10
15
15

Similar to the previous test, these test results showed hearing in the right ear between 500 and 4000 Hertz was within normal limits.

After the Veteran submitted his claim for hearing loss in April 2007 he was given a VA audiology examination in July 2007.  The Veteran explained to the examiner that he had been exposed to artillery and tank noise for 26 years while in service and that hearing protection had not always been adequate.  He stated that he had difficulty hearing speech and television, and that the hearing loss was greater in his left ear.  Puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
5
0
5
10
5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.

While the examiner noted that the Veteran's hearing had decreased significantly in the higher frequencies in the left ear during his service, she found that his hearing overall was within normal limits according to VA guidelines.

The Veteran has argued that this examination was inadequate because the examiner "seemed unsure of the testing procedures" and that it was "not professionally done."  In a statement the Veteran submitted in July 2009, he reported that the equipment used was "old and worn" and that the examination was "substandard."  However, a review of the examination report shows that the examiner reviewed the claims file and previous audiology examinations and discussed with the Veteran his history of noise exposure and hearing loss as well as his current functional limitations.  The test results from this examination, which showed moderate hearing loss of 35 decibels at 4000 Hertz in the left ear and hearing within normal limits in the right ear, were also consistent with the Veteran's previous three audiology examinations and with the March 2009 private examination subsequently submitted by the Veteran.  As the examiner conducted a complete examination, recorded all relevant findings, considered the Veteran's full history, and no evidence exists to suggest that the examination was otherwise insufficient, the Board therefore finds that the VA examination is adequate to allow proper adjudication of the issue of service connection for right ear hearing loss.

In the March 2009 private audiology examination submitted by the Veteran, the examiner noted that the Veteran's external auditory canals and tympanic membranes were normal, and that testing showed mild hearing loss at high frequencies in the right ear and severe high frequency neurosensory hearing loss in the left ear.  The examiner also noted that the asymmetric high frequency neurosensory loss was "consistent with noise exposure from shooting while in armed forces."  Puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT EAR
15
15
5
25
15

Although the records provided do not indicate whether speech audiometry tests were performed using the Maryland CNC Test word list, as required by 38 C.F.R. 
§ 3.385, speech recognition was noted as 100 percent in the right ear.

Thus, there exists no probative evidence in the record of a current hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385 at any time during the course of this appeal.  The only evidence of record that indicates that the Veteran's right ear may have at some point had a right ear hearing loss disability is in an evaluation performed in service in March 2002; however, this examination is both inconsistent with all other audiology test results of record and was performed many years before the Veteran's claim was submitted in April 2007.  Thus, this evidence is not persuasive evidence of a current disability.  The audiology evaluations conducted during the course of the claim provide the most accurate picture of the whether hearing loss in the right ear rises to the level of a disability for VA purposes.

VA regulation specifically defines the parameters of a hearing loss disability for compensation and pension purposes and, unfortunately, the Veteran in this case does not meet the criteria for establishing a current disability in his right ear.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  As the audiometric testing during the course of the claim does not reflect hearing loss disability in the right ear for VA purposes, service connection is not warranted.

As a final matter, the Board acknowledges that the Veteran is competent to describe experiencing extremely loud noises during military service and his symptomatology regarding his perceived hearing loss.  See Barr, 21 Vet. App. 303.  However, as a lay person, his opinion as to the degree of hearing loss is not a competent medical opinion.  In this regard, determining the degree of hearing loss requires audiological testing by a qualified professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, the most probative evidence of record comes from the recent audiological examinations the Veteran has undergone rather than from his subjective assessment of the extent of his hearing loss.

For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates that the Veteran's hearing in the right ear has not at any time during this appeal been shown to meet the criteria for a hearing loss disability for VA purposes, and the claim for service connection for right ear hearing loss is denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

With respect to left ear hearing loss, the Board notes that the Veteran's STRs show a pattern of test results that indicate he may have had hearing loss that meets the 38 C.F.R. § 3.385 criteria for a disability for VA purposes during service.  While the Veteran's July 2007 VA examination showed left ear hearing loss in the higher frequencies, the results still fell below the 38 C.F.R. § 3.385 requirements for a disability, and the claim was denied.  However, the Veteran subsequently submitted a private examination from March 2009 which showed a puretone threshold of 45 decibels at 4000 Hertz, which would meet the requirements for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  However, as it is unclear whether such testing was conducted in a controlled environment and in accordance with 38 C.F.R. § 4. 85, a new VA examination is necessary to obtain current findings to determine whether he suffers from a hearing loss disability of the left ear and if so, whether such is related to service. 

Accordingly, this issue is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of the Veteran's left ear hearing loss and whether it is sufficiently severe to be classified as a disability for VA compensation purposes.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether any left ear hearing loss disability, if extant, first manifested during service or is otherwise related to service.  A rationale for the conclusions reached should be provided. 

2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


